Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 8, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526.
As per claim 1, Kumar et al discloses a method and apparatus (fig. 2A, 2B and 6) 
identifying a plurality of combinations of antennas based on a plurality of available antennas for a wireless communications device (col. 5, lines 26-34 ); generating, using a processing device included in a multiple-input-multiple-output (MIMO) device, a plurality of quality metrics comprising at least one quality metric for each of the identified combinations of antennas, wherein each of the at least one quality metrics represents a 

As per claim 6, Kumar et al discloses RSSI value is determined. See col. 5, lines 45-50.
As per claim 8, Kumar et al teaches that the signal quality metrics includes SNR (see col. 5, line 51). 
As per claim 10, see rejection of claim 1. In addition, fig. 6, show the structure of the device as including at least one transceiver 604 and a processor 810/242 and DSP(controller) 244 (processing device, collectively).
 As per claim 11, see claim 2.
 As per claim 16, see rejection of claim 10. In addition, fig. 6 shows a second transceiver 606.
As per claim 17, see claim 2.

Claim(s) 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Thomas et al US 20170026067.
As per claim 4, Kumar et al, Lampe et al and Bonta et al disclose every feature of the invention specified in the claim but fail to teach the signal qualities comprises an indication of adjacent channel interferences. Thomas et al discloses at page 8, claim 12, the signal qualities comprises an indication of adjacent channel interferences. Therefore, it would have been obvious to one skill in the art to include such a limitation 
 As per claim 13, see claim 4.
As per claim 19, see claim 4.

Claim(s) 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Roberts US 20160241320.
As per claim 5, Kumar et al, Lampe et al and Bonta et al disclose every feature of the invention specified in the claim but fail to teach the signal qualities comprises one or more condition numbers computed based on eigenvalues associated  with the plurality of combination of antennas. Roberts teaches signal qualities comprises one or more condition numbers computed based on eigenvalues see at least para. [0060]. Therefore, it would have been obvious to one skill in the art to include such a teaching in Kumar et al, Lampe et al  and Bonta et al in order to provide an improved apparatus and method as thought by Roberts see at least para. [0017].
 As per claim 14, see claim 5.
 As per claim 20, see claim 5.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Szini et al US 20160373170.
.

Claim(s) 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Cho US 20170054518.
As per claim 9, Kumar et al, Lampe et al and Bonta et al disclose every feature of the invention specified in the claim but fail to teach that the SNR metric is an exponential effective SNR mapping metric. Cho teaches the SNR metric is an exponential effective SNR mapping metric see at least para. [0061]. Therefore, it would have been obvious to one skill in the art to include such a limitation in Kumar et al, Lampe et al and Bonta et al in order to optimize  transmission rate as thought by  Cho see at least para. [0045], last two lines. 
 As per claim 15, see claim 9.
.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Choudhary et al US 20160233902.
As per claim 3, Kumar et al, Lampe et al and Bonta et al disclose every feature of the invention specified in the claim. Kumar et al further teaches in fig. 6 a first transceiver (604) (signal source) and a second transceiver (606) (signal source) but fails to teach the first source uses a first band and the second source uses a second band in a RSDB operation. Choudhary et al teaches a first transceiver uses a first band and the second transceiver uses a second band in a RSDB operation, Choudhary et al, para. [0022]. It would have been obvious to one skill in the art to include such a teaching in Kumar et al, Lampe et al and Bonta et al  in order to minimize signal interference as generally taught in para. [0022] of Choudhary et al.
As per claim 12, see claim 3.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1, 10, 16 and the claims depending thereof  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  









/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633